Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 28, 2015, is
entered into by and between Demand Media, Inc., a Delaware corporation (the
“Company”) and Wendy Voong (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as the Company’s Chief
Accounting Officer (“CAO”) and Executive desires to enter into such employment
arrangement with the Company.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Employment Period.  Subject to the
provisions for earlier termination hereinafter provided, the Executive’s
employment hereunder shall be for a term commencing on the Effective Date and
ending on the fourth (4th) anniversary of the Effective Date (the “Employment
Period”).  For purposes of this Agreement, “Effective Date” shall mean August 3,
2015.  The Executive’s employment hereunder is terminable at will by the Company
or by the Executive at any time (for any reason or for no reason), subject to
the provisions of Section 4 hereof.  This Agreement is effective as of the
Effective Date.

 

2.                                      Terms of Employment.

 

(a)                                 Position and Duties.

 

(i)                                     During the Employment Period, the
Executive shall serve as the Company’s CAO, reporting to the Chief Financial
Officer or his or her designee, and shall perform such duties as are usual and
customary for such position.  At the Company’s request, the Executive shall
serve the Company and/or its subsidiaries and affiliates in other capacities in
addition to the foregoing consistent with the Executive’s role as CAO of the
Company.  In the event that the Executive, during the Employment Period, serves
in any one or more of such additional capacities, the Executive’s compensation
shall not be increased beyond that specified in Section 2(b) hereof.  In
addition, in the event the Executive’s service in one or more of such additional
capacities is terminated, the Executive’s compensation, as specified in
Section 2(b) hereof, shall not be diminished or reduced in any manner as a
result of such termination provided that the Executive otherwise remains
employed under the terms of this Agreement.

 

(ii)                                  During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive may be
entitled, the Executive agrees to devote the Executive’s full business time and
attention to the business and affairs of the Company.  Notwithstanding the
foregoing, during the Employment Period, it shall not be a violation of this
Agreement for the Executive to engage in any of the following activities:
(A) serve on boards, committees or similar bodies of charitable or nonprofit
organizations, (B) fulfill limited teaching, speaking and writing engagements on
a volunteer basis, and/or (C) holding economic interests in companies in which
the Executive does not take an operating role (not to exceed a 5% interest in
any company), in each case, so long as such activities do not, individually or
in the aggregate, materially

 

--------------------------------------------------------------------------------


 

interfere or conflict with the performance of the Executive’s duties and
responsibilities under this Agreement.

 

(iii)                               During the Employment Period, the Executive
shall perform the services required by this Agreement at the Company’s principal
offices located in Santa Monica, California (the “Principal Location”), except
for travel to other locations as may be necessary to fulfill the Executive’s
duties and responsibilities hereunder.

 

(b)                                 Compensation, Benefits, Etc.

 

(i)                                     Base Salary.  During the Employment
Period, the Executive shall receive a base salary equal to two hundred thirty
five thousand dollars ($235,000) per annum (the “Base Salary”).  The Base Salary
shall be reviewed annually by the Compensation Committee (the “Compensation
Committee”) of the Board (the “Board”) and may be increased from time to time by
the Compensation Committee in its sole discretion.  The Base Salary shall be
paid in installments in accordance with the Company’s applicable payroll
practices, as in effect from time to time, but no less often than monthly.

 

(ii)                                  Annual Bonus.  In addition to the Base
Salary, the Executive shall be eligible to earn, for each fiscal year of the
Company ending during the Employment Period, a discretionary cash performance
bonus (an “Annual Bonus”) under the Company’s bonus plan or program applicable
to senior executives.  The Executive’s target Annual Bonus shall be set at
thirty percent (30%) of the Base Salary actually paid for such year; provided,
however, that with respect to fiscal year 2015, the Executive’s Annual Bonus
shall be equal to ninety thousand eight hundred dollars ($90,800).  The actual
amount of the Annual Bonus (except as provided above for fiscal year 2015) shall
be determined on the basis of the attainment of Company performance metrics
and/or individual performance objectives, in each case, as established and
approved by the Board or the Compensation Committee (or their designee) in its
sole discretion. Payment of any Annual Bonus(es), to the extent any Annual
Bonus(es) become payable, will be contingent upon the Executive’s continued
employment through the applicable payment date, which shall occur on the date on
which annual bonuses are paid generally to the Company’s similarly situated
executives.

 

(iii)                               Equity Award.

 

(A)                         Stock Option Award.  Subject to approval by the
Compensation Committee and the commencement of Executive’s employment, the
Company agrees to grant to Executive a nonqualified option to purchase twenty
thousand (20,000) shares of the Company’s common stock (the “Stock Option”)
under the Company’s 2010 Incentive Award Plan, as amended from time to time (the
“Plan”) following the Executive’s start date, with an exercise price equal to
the fair market value per share on the date of grant.  Subject to
Section 4(a) hereof, the Stock Option shall vest over four years with one
quarter (1/4) vesting on the one year anniversary of the Effective Date and
one-forty-eighth (1/48) vesting on each monthly

 

2

--------------------------------------------------------------------------------


 

anniversary of the vesting commencement date thereafter, subject to the
Executive’s continued employment with the Company through such date.  The terms
and conditions of the Stock Option shall, in a manner consistent with this
Section 2(b)(iii), be set forth in a separate award agreement in a form
prescribed by the Company (the “Stock Option Agreement”), to be entered into by
the Company and the Executive, which shall evidence the grant of the Stock
Option.  The Stock Option shall be governed in all respects by the terms and
conditions of the Plan.

 

(B)                               Restricted Stock Unit Award.  Subject to
approval by the Compensation Committee and the commencement of Executive’s
employment, the Company agrees to grant to Executive twenty thousand (20,000)
restricted stock units with respect to the Company’s common stock (the “RSUs”)
under the Plan following Executive’s start date.  Subject to
Section 4(a) hereof, the RSUs shall vest over four years with one quarter (1/4)
vesting on the first quarterly vesting date following the one year anniversary
of the Effective Date and one-sixteenth (1/16) vesting on each quarterly
anniversary of the vesting commencement date thereafter, subject to the
Executive’s continued employment with the Company through such date.  The terms
and conditions of the RSUs shall, in a manner consistent with this
Section 2(b)(iii), be set forth in a separate award agreement in a form
prescribed by the Company (the “RSU Award Agreement”), to be entered into by the
Company and the Executive, which shall evidence the grant of the RSUs.  The RSUs
shall be governed in all respects by the terms and conditions of the Plan.

 

(iv)                              Incentive, Savings and Retirement Plans. 
During the Employment Period, the Executive shall be eligible to participate in
all other incentive plans, practices, policies and programs, and all savings and
retirement plans, practices, policies and programs, in each case that are
available generally to similarly situated executives of the Company.  In
addition, during the Employment Period the Executive shall be eligible, at the
Company’s discretion, to receive periodic equity incentive awards from the
Company, including under any annual equity incentive program that may be
established by the Company for its senior executives, as may be in effect from
time to time.

 

(v)                                 Welfare Benefit Plans.  During the
Employment Period, the Executive and the Executive’s dependents shall be
eligible to participate in the welfare benefit plans, practices, policies and
programs (including, as applicable, medical, dental, disability, employee life,
group life and accidental death insurance plans and programs) maintained by the
Company for its similarly situated executives.

 

(vi)                              Expenses.  During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
business expenses incurred by the Executive in accordance with the policies,
practices and procedures of the Company provided to similarly situated
executives of the Company.

 

3

--------------------------------------------------------------------------------


 

(vii)                           Fringe Benefits.  During the Employment Period,
the Executive shall be entitled to such fringe benefits and perquisites as are
provided by the Company to its similarly situated executives from time to time,
in accordance with the policies, practices and procedures of the Company, and
shall receive such additional fringe benefits and perquisites as the Company
may, in its discretion, from time-to-time provide.  Nothing contained in
Sections 2(b)(iv)-(v) hereof or this Section 2(b)(vii) shall, or shall be
construed to, obligate the Company to adopt or maintain any incentive, savings,
retirement, welfare, fringe benefit or other plan(s) or program(s) at any time.

 

(viii)                        Vacation, Personal or Sick Days.  During the
Employment Period, the Executive shall not be entitled to a fixed number of paid
vacation, personal or sick days per year.  As a salaried employee, the Company
expects the Executive to use the Executive’s judgment to take time off from work
for vacation or other personal time in a manner consistent with getting the
Executive’s work done in a timely fashion, providing excellent service to the
Company’s customers and partners and avoiding inconveniencing the Executive’s
co-workers.

 

3.                                      Termination of Employment.

 

(a)                                 Death or Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period.  Either the Company or the Executive may terminate the
Executive’s employment in the event of the Executive’s Disability during the
Employment Period.  For purposes of this Agreement, “Disability” shall mean a
disability as determined under the Company’s applicable long-term disability
plan that prevents the Executive from performing the Executive’s duties under
this Agreement (even with a reasonable accommodation by the Company) for a
period of six (6) months or more or, if no such plan applies, as determined in
the reasonable discretion of the Company.

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment during the Employment Period for Cause or without Cause. 
For purposes of this Agreement, “Cause” shall have the meaning set forth in the
Plan.

 

(c)                                  Termination by the Executive.  The
Executive’s employment may be terminated by the Executive for any reason,
including with Good Reason in connection with a Change in Control (as defined in
the Plan).  For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any one or more of the following events in connection with a
Change in Control, in any case, without the Executive’s prior written consent,
unless the Company fully corrects the circumstances constituting Good Reason
(provided such circumstances are capable of correction) as provided below:

 

(i)                                     a demotion or material diminution of the
Executive’s position, authority, duties or responsibilities (other than any
insubstantial action not taken in bad faith and which is promptly remedied by
the Company upon notice by the Executive); provided that “Good Reason” does not
include a change in title, authority, duties and/or responsibilities following a
Change in Control if (A) the Executive’s new title is that of a senior officer
of the entity surviving such Change in Control (or, if applicable, its parent
company if such entity has a parent company) reporting directly to an executive
officer of

 

4

--------------------------------------------------------------------------------


 

the entity surviving such Change in Control (or, if applicable, its parent
company, if such entity has a parent company), and the Executive’s authority,
duties and responsibilities are commensurate with such title or (B) (1) the
entity surviving such Change in Control (or, if applicable, its parent company
if such entity has a parent company) continues to operate the Company’s
principal businesses as a separate unit, division or subsidiary or combines the
Company’s principal businesses with one of its existing units, divisions or
subsidiaries and (2) the Executive’s new title is that of a senior officer of
such unit, division or subsidiary reporting directly to an executive officer of
such unit, division or subsidiary (or to an executive officer of the entity
surviving the Change in Control or parent company thereof) and (in either case),
the Executive’s authority, duties and responsibilities are commensurate with
such title and similar in scope (with respect to such unit, division or
subsidiary) to the authority, duties and responsibilities of the Executive prior
to the Change in Control;

 

(ii)                                  a requirement that the Executive report to
work more than twenty (20) miles from the Company’s Principal Location (not
including normal business travel required of the Executive’s position) or, to
the extent such requirement would not constitute a material change in the
geographic location at which the Executive must perform services under this
Agreement within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), such higher number of miles from the Company’s
Principal Location as would constitute a material change in the geographic
location at which the Executive must perform services under this Agreement
within the meaning of Section 409A of the Code;

 

(iii)                               a material reduction in the Executive’s base
salary; or

 

(iv)                              a material breach by the Company of its
obligations hereunder.

 

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and
(3) the effective date of the Executive’s termination for Good Reason occurs no
later than sixty (60) days after the expiration of the Company’s cure period.

 

(d)                                 Notice of Termination.  Any termination by
the Company for Cause, or by the Executive for Good Reason, shall be
communicated by a Notice of Termination to the other parties hereto given in
accordance with Section 10(b) hereof.  For purposes of this Agreement, a “Notice
of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than sixty (60) days after the giving of such
notice).  The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance

 

5

--------------------------------------------------------------------------------


 

which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.

 

(e)                                  Termination of Offices and Directorships. 
Upon termination of the Executive’s employment for any reason, unless otherwise
specified in a written agreement between the Executive and the Company, the
Executive shall be deemed to have resigned from all offices, directorships, and
other employment positions if any, then held with the Company, and shall take
all actions reasonably requested by the Company to effectuate the foregoing.

 

4.                                      Obligations of the Company upon
Termination.

 

(a)                                 Without Cause, For Good Reason, Death or
Disability.  Subject to Section 4(d) hereof, if the Executive incurs a
“separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”) during the Employment Period
(such date, the “Date of Termination”) by reason of (1) a termination of the
Executive’s employment by the Company without Cause; (2) a termination of the
Executive’s employment by the Executive for Good Reason; or (3) a termination of
the Executive’s employment by reason of the Executive’s death or Disability
(each of (1), (2) and (3), a “Qualifying Termination”):

 

(i)                                     The Executive (or the Executive’s estate
or beneficiaries, if applicable) shall be paid, in a single lump-sum payment on
the date of the Executive’s termination of employment, the aggregate amount of
the Executive’s earned but unpaid Base Salary and accrued but unpaid vacation
pay (if any) through the date of such termination (the “Accrued Obligations”),
in each case, to the extent not previously paid.

 

(ii)                                  In addition, subject to
Section 4(d) hereof and the Executive’s (or the Executive’s estate’s or
beneficiaries’, if applicable) timely execution and non-revocation of a Release
(as described below), the Executive (or the Executive’s estate or beneficiaries,
if applicable) shall be paid:

 

(A)                               an amount equal to six (6) months’ of the Base
Salary in effect on the Date of Termination (the “Continuation Amount”), payable
on the 60th day following the Date of Termination ; and

 

(B)                               any unpaid Annual Bonus to which the Executive
would have become entitled for any fiscal year of the Company that ends on or
before the Date of Termination had the Executive remained employed through the
payment date, payable in a single lump-sum payment on the date on which annual
bonuses are paid to the Company’s senior executives generally for such calendar
year, but in no event later than March 15th of the calendar year immediately
following the calendar year in which the Date of Termination occurs, with the
actual date within such period determined by the Company in its sole discretion.

 

6

--------------------------------------------------------------------------------


 

(iii)                               In addition, subject to Section 4(d) hereof
and conditioned upon the Executive’s timely execution and non-revocation of a
Release, during the period commencing on the Date of Termination and ending on
the six (6)-month anniversary of the Date of Termination or, if earlier, the
date on which the Executive becomes eligible for coverage under the group health
plan of a subsequent employer (of which eligibility the Executive hereby agrees
to give prompt notice to the Company) (in any case, the “COBRA Period”), subject
to the Executive’s valid election to continue healthcare coverage under
Section 4980B of the Code and the regulations thereunder, the Company shall
continue to provide the Executive and the Executive’s eligible dependants with
coverage under its group health plans at the same levels and the same cost to
the Executive as would have applied if the Executive’s employment had not been
terminated based on the Executive’s elections in effect on the Date of
Termination), provided, however, that (1) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (2) the Company is
otherwise unable to continue to cover the Executive under its group health
plans, then, in either case, an amount equal to each remaining Company subsidy
shall thereafter be paid to the Executive as currently taxable compensation in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof).

 

The payments and benefits described in the preceding Sections 4(a)(ii) and
(iii) are referred to herein as the “Severance.”  Notwithstanding the foregoing,
it shall be a condition to the Executive’s (or the Executive’s estate’s or
beneficiaries’, if applicable) right to receive the Severance that the Executive
(or the Executive’s estate or beneficiaries, if applicable) execute and deliver
to the Company an effective release of claims in substantially the form attached
hereto as Exhibit A (the “Release”) within any legally-required review period,
if any, following the Date of Termination and that the Executive (or the
Executive’s estate or beneficiaries, if applicable) not revoke such Release
during any applicable revocation period.

 

(b)                                 For Cause, Without Good Reason or Other
Terminations.  If the Company terminates the Executive’s employment for Cause,
the Executive terminates the Executive’s employment without Good Reason, or the
Executive’s employment terminates for any other reason not enumerated in this
Section 4, in any case, during the Employment Period, the Company shall pay to
the Executive the Accrued Obligations in cash within thirty (30) days after the
Date of Termination (or by such earlier date as may be required by applicable
law).

 

(c)                                  Equity Vesting in Connection with a Change
in Control.  In addition to any payments or benefits due to the Executive under
Section 4(a) above (if any), subject to and conditioned upon the Executive’s
timely execution and non-revocation of a Release, if the Executive’s employment
is terminated by reason of a Qualifying Termination and a Change in Control
(A) occurs on or within ninety (90) days after the Date of Termination or
(B) has occurred within one (1) year before the Date of Termination, all
outstanding compensatory equity awards that have not yet vested shall
conditionally vest and, as applicable, become exercisable on the later of the
Date of Termination and the date of such Change in Control (and such vesting
shall become unconditional upon such execution and non-revocation of a Release);
provided, however, that if the Executive fails to timely execute or revokes the
Release, all such

 

7

--------------------------------------------------------------------------------


 

conditionally vested awards (and any shares received in respect of such awards)
shall be forfeited upon such failure or revocation (subject to repayment by the
Company to the Executive of any amounts (if any) paid by the Executive with
respect to shares underlying such conditionally vested awards).  For the
avoidance of doubt, if a Qualifying Termination occurs prior to a Change in
Control, all outstanding, unvested compensatory equity awards that would
otherwise terminate on the Date of Termination shall remain outstanding and
eligible to vest solely upon a Change in Control occurring within ninety (90)
days after the Date of Termination (but shall not otherwise vest following the
Date of Termination) and shall terminate on the ninetieth (90th) day following
the Date of Termination if a Change in Control has not occurred on or prior to
such ninetieth (90th) day (or such earlier expiration date applicable to the
award (other than due to a termination of employment)).

 

(d)                                 Six-Month Delay.  Notwithstanding anything
to the contrary in this Agreement, no compensation or benefits, including
without limitation any severance payments or benefits payable under Section 4
hereof, shall be paid to the Executive during the six (6)-month period following
the Executive’s “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i) of the Code) if the Company determines that paying such
amounts at the time or times indicated in this Agreement would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code.  If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such six (6)-month period (or such earlier
date upon which such amount can be paid under Section 409A of the Code without
resulting in a prohibited distribution, including as a result of the Executive’s
death), the Company shall pay the Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Executive during
such period.

 

(e)                                  Exclusive Benefits.  Except as expressly
provided in this Section 4 and subject to Section 5 hereof, the Executive shall
not be entitled to any additional payments or benefits upon or in connection
with the Executive’s termination of employment.

 

(f)                                   Equity Award Agreements.  For the
avoidance of doubt, nothing contained in this Agreement is intended to result in
any vesting terms that are less favorable to the Executive than those contained
in any applicable equity award agreement and, to the extent that the vesting
terms contained in any such award agreement are more favorable to the Executive
than those provided herein, including, without limitation, this Section 4, the
terms of such award agreement shall control.

 

5.                                      Non-Exclusivity of Rights.  Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

6.                                      Excess Parachute Payments, Limitations
on Payments.

 

(a)                                 Best Pay Cap. Notwithstanding any other
provision of this Agreement, in the event that any payment or benefit received
or to be received by the Executive (including any payment or benefit received in
connection with a termination of the Executive’s employment,

 

8

--------------------------------------------------------------------------------


 

whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement) (all such payments and benefits, including the payments and
benefits under Section 4 hereof, being hereinafter referred to as the “Total
Payments”) would be subject (in whole or part), to excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then, after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement, the cash severance payments under
this Agreement shall first be reduced, and the noncash severance payments
hereunder shall thereafter be reduced, to the extent necessary so that no
portion of the Total Payments is subject to the Excise Tax but only if (A) the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (B) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).  The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to the Executive that are exempt from Section 409A of the
Code; (B) reduction of any other cash payments or benefits otherwise payable to
the Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to the Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.

 

(b)                                 Certain Exclusions. For purposes of
determining whether and the extent to which the Total Payments will be subject
to the Excise Tax, (A) no portion of the Total Payments the receipt or enjoyment
of which the Executive shall have waived at such time and in such manner as not
to constitute a “payment” within the meaning of Section 280G(b) of the Code
shall be taken into account; (B) no portion of the Total Payments shall be taken
into account which, in the written opinion of an independent, nationally
recognized accounting firm (the “Accounting Firm”), does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of the Accounting Firm, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation; and
(iii) the value of any non cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Accounting Firm in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

9

--------------------------------------------------------------------------------


 

7.                                      Confidential Information and
Non-Solicitation.  The Executive hereby acknowledges that, as a condition of
employment with the Company, Executive must, concurrently herewith, enter into
the Company Confidential Information and Development Agreement, containing
confidentiality and other protective covenants (the “Confidentiality
Agreement”).

 

8.                                      Representations.  The Executive hereby
represents and warrants to the Company that (a) the Executive is entering into
this Agreement voluntarily and that the performance of the Executive’s
obligations hereunder will not violate any agreement between the Executive and
any other person, firm, organization or other entity, and (b) the Executive is
not bound by the terms of any agreement with any previous employer or other
party to refrain from competing, directly or indirectly, with the business of
such previous employer or other party that would be violated by the Executive’s
entering into this Agreement and/or providing services to the Company pursuant
to the terms of this Agreement.

 

9.                                      Successors.

 

(a)                                 This Agreement is personal to the Executive
and, without the prior written consent of the Company, shall not be assignable
by the Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

10.                               Miscellaneous.

 

(a)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without reference to principles of conflict of laws.  The captions
of this Agreement are not part of the provisions hereof and shall have no force
or effect.

 

(b)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:  at the Executive’s most recent address on the records of
the Company.

 

10

--------------------------------------------------------------------------------


 

If to the Company:

 

Demand Media, Inc.

1655 26th Street
Santa Monica, CA 90404

Attn: General Counsel

 

with a copy to:

 

Latham & Watkins LLP
355 South Grand Ave.
Los Angeles, CA 90071-1560
Attn: Alex Voxman

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                  Sarbanes-Oxley Act of 2002. 
Notwithstanding anything herein to the contrary, if the Company determines, in
its good faith judgment, that any transfer or deemed transfer of funds hereunder
is likely to be construed as a personal loan prohibited by Section 13(k) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations promulgated thereunder, then such transfer or deemed
transfer shall not be made to the extent necessary or appropriate so as not to
violate the Exchange Act and the rules and regulations promulgated thereunder.

 

(d)                                 Section 409A of the Code.

 

(i)  To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder.  Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Company shall work in good
faith with the Executive to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are necessary or appropriate to avoid the imposition of taxes under Section 409A
of the Code, including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code, and/or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this
Section 10(d) shall not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so.

 

(ii)  Any right to a series of installment payments pursuant to this Agreement
is to be treated as a right to a series of separate payments.  To the extent
permitted under Section 409A of the Code, any separate payment or benefit under
this Agreement or

 

11

--------------------------------------------------------------------------------


 

otherwise shall not be deemed “nonqualified deferred compensation” subject to
Section 409A of the Code and Section 4(d) hereof to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of
Section 409A of the Code.

 

(iii)  To the extent that any payments or reimbursements provided to the
Executive under this Agreement, including, without limitation, pursuant to
Section 2(b)(vii) hereof, are deemed to constitute compensation to the Executive
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such
amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred. 
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

 

(e)                                  Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

(f)                                   Withholding.  The Company may withhold
from any amounts payable under this Agreement such Federal, state, local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

(g)                                  No Waiver.  The Executive’s or the
Company’s failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 3(c) hereof, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.

 

(h)                                 Entire Agreement.  As of the Effective Date,
this Agreement, together with the Confidentiality Agreement, any equity award
agreements, and any arbitration agreement, constitutes the final, complete and
exclusive agreement between the Executive and the Company with respect to the
subject matter hereof and replaces and supersedes any and all other agreements,
offers or promises, whether oral or written, by any member of the Company and
its subsidiaries and affiliates, or representative thereof.

 

(i)                                     Amendment.  No amendment or other
modification of this Agreement shall be effective unless made in writing and
signed by the parties hereto.

 

(j)                                    Counterparts.  This Agreement and any
agreement referenced herein may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

DEMAND MEDIA, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Sean Moriarty

 

 

Name:

Sean Moriarty

 

 

Title:

Chief Executive Officer

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

/s/ Wendy Voong

 

Wendy Voong

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Demand Media, Inc., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, [the Age Discrimination
In Employment Act], the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.  Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Section 4(a) of that certain
Employment Agreement, dated as of July 28, 2015, between Demand Media, Inc. and
the undersigned (the “Employment Agreement”), whichever is applicable to the
payments and benefits provided in exchange for this Release, (ii) to payments or
benefits under any equity award agreement between the undersigned and the
Company, (iii) with respect to Section 2(b)(vi) of the Employment Agreement,
(iv) to accrued or vested benefits the undersigned may have, if any, as of the
date hereof under any applicable plan, policy, practice, program, contract or
agreement with the Company, or (v) to any Claims, including claims for
indemnification and/or advancement of expenses, arising under any
indemnification agreement between the undersigned and the Company or under the
bylaws, certificate of incorporation of other similar governing document of the
Company.

 

THE UNDERSIGNED ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

A-1

--------------------------------------------------------------------------------


 

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

 

[IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

 

(A)                               THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS RELEASE;

 

(B)                               THE EXECUTIVE HAS TWENTY-ONE (21) DAYS TO
CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

 

(C)                               THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING
THIS RELEASE TO REVOKE THIS RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON
THE EXPIRATION OF THAT REVOCATION PERIOD.]

 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

 

The undersigned agrees that if the Executive hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

 

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
           ,     .

 

 

 

 

Wendy Voong

 

 

A-2

--------------------------------------------------------------------------------